 

Eo EOEOEOE__eeOo33

Case 1:19-cr-00372-GLR Document1 Filed 08/01/19 Page 1of5

 

  

ae
ee west
Fhaae i LAHD
KSC/7.29.19 .
AS: USAO#2019R00461 2019 AUE -, PH i2: 13
IN THE UNITED STAFES DISTRICT COURT
- roped Piban
FOR THE DISTRECT OF MARYLAND
BY DEPUTY
*
UNITED STATES OF AMERICA * CRIMINALNO. GEA--O 372
*
Vv. * (Possession of a Firearm by a
* Prohibited Person, 18 U.S.C. § 922;
CEPHUS ALBERT POWELL, * Possession with Intent to Distribute
; * Controlled Substances, 21 U.S.C. § 841;
Defendant. * Possession of a Firearm in Furtherance
* of a Drug Trafficking Crime, 18 U.S.C.
*  § 924(c); Forfeiture, 21 U.S.C. § 853)
*
INDICTMENT
COUNT ONE

(Possession of a Firearm by a Prohibited Person)

The Grand Jury for the District of Maryland charges that:

On or about April 30, 2019 in the District of Maryland, the defendant,

CEPHUS ALBERT POWELL,

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, knowingly possessed a firearm, to wit, a Taurus Model PT704 .40 caliber

handgun bearing serial number SEY87704, and the firearm was in and affecting commerce.

18 U.S.C. § 922(g)(1)
 

 

Case 1:19-cr-00372-GLR Document1 Filed 08/01/19 Page 2 of 5

COUNT TWO

(Possession with Intent to Distribute Controlled Substances)

The Grand Jury for the District of Maryland further charges that:
On or about April 30, 2019, in the District of Maryland, the defendant,
CEPHUS ALBERT POWELL,
did knowingly and intentionally possess with the intent to distribute a quantity of a mixture or
substance containing a detectable amount of N-phenyi-N-[1]-(2-phenyl-ethyl)-4-piperidiny]]
propanamide, commonly known as fentanyl, a Schedule II controlled substance, a quantity of a
mixture or substance containing a detectable amount of cocaine base, a Schedule II controlled
substance, and a quantity of a mixture or substance containing a detectable amount of cocaine, a

Schedule Hl controlled substance.

21 U.S.C. § 841 (a)
21 U.S.C. § 841(b)(1)

 
 

 

Case 1:19-cr-00372-GLR Document1 Filed 08/01/19 Page 3 of 5

COUNT THREE

(Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

The Grand Jury for the District of Maryland further charges that:
On or about April 30, 2019 in the District of Maryland, the defendant,
CEPHUS ALBERT POWELL,
did knowingly possess a firearm in furtherance of a drug trafficking crime for which he may be
prosecuted in a court of the United States, that is, the offense charged in Count Two of this
Indictment, Possession with Intent to Distribute Controlled Substances, in violation of Title 21,
United States Code, Section 841.

18 U.S.C. § 924(c)

 
 

 

"Case 1:19-cr-00372-GLR Document 1 Filed 08/01/19 Page 4o0f 5

FORFEITURE ALLEGATIONS

The Grand Jury for the District of Maryland further charges that:

l. Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given to the
defendant that the United States will seck forfeiture as part of any sentence in accordance with 21}
U.S.C. § 853 as a result of the defendant’s conviction under Counts One, Two, or Three of the
Indictment and in accordance with 18 U.S.C. § 924(d) and 28 U.S.C. § 2461 (c) as a result of the
defendant’s conviction under Count Three of the Indictment.

Narcotics Forfeiture
2. Pursuant to 21 U.S.C. § 853, upon conviction of an offense in violation of 21 U.S.C.
§ 841, as set forth in Count Two of the Indictment, the defendant
CEPHUS ALBERT POWELL,
shall forfeit to the United States of America:
a. any property constituting, or derived from, any proceeds obtained, directly
or indirectly, as the result of such violation; and
b. any property used or intended to be used, in any manner or part, to commit,
or to facilitate the commission of, such violation.

including but not limited to approximately $2,161 in U.S. currency seized from the defendant on

April 30, 2019.
3, If any of the property described above, as a result of any act or omission of the
defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
C. has been placed beyond the jurisdiction of the court;

 
 

 

Case 1:19-cr-00372-GLR Document1 Filed 08/01/19 Page 5of5

d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty,

the United States of America will be entitled to the forfeiture of substitute property pursuant to 21

U.S.C. § 853(p).

Firearms Forfeiture
4, Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461 (c), upon conviction of the
offenses set forth in Count One or Count Three of the Indictment, the defendant
CEPHUS ALBERT POWELL,
shall forfeit to the United States one Taurus Model PT704 .40 caliber handgun bearing serial

number SEY87704 and ammunition.

21 U.S.C. § 853
18 U.S.C. § 924(d)
28 U.S.C. § 2461(c)

Robe Hag fis

Robert K. Hur
United States atome,

A TRUE BILL

SIGNATURE REDACTED

" Foreperson

Date: Ali (1

 
